Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered on or about September 9, 2003, which, to the extent appealable, denied renewal of a prior motion for default judgment against the individual defendants, or, in the alternative, an extension of time to effect service on them, unanimously affirmed, without costs.
Although extensions of time should be liberally granted on good cause shown or in the interest of justice (CPLR 306-b; see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]), plaintiff made no showing of diligence, that the cause of action had merit, that there had been no undue delay in service, or that he had promptly requested the extension of time. Moreover, once the action was dismissed, plaintiff could no longer seek an extension of time to effect service (Sottile v Islandia Home for Adults, 278 AD2d 482, 483 [2000]). Concur—Tom, J.P., Saxe, Williams, Sweeny and Catterson, JJ.